t c summary opinion united_states tax_court gary t payne and carline t drain petitioners v commissioner of internal revenue respondent docket no 5405-10s filed date gary t payne and carline t drain pro sese rachael j zepeda for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the sole issue for consideration is whether petitioners may exclude from income social_security disability benefits ssd benefits background2 petitioners resided in arizona when they timely filed their petition in ms drain received dollar_figure in ssd benefits discussion petitioners have adamantly contended that ssd benefits are not taxable in part their argument is based on their belief that the benefits have already been taxed and to tax them again would be double_taxation their belief is based on the fact that the government collects their payments into the social_security system along with and in the same manner as the income_tax and or that they made the payments with after-tax_dollars we understand how petitioners feel unfortunately however their argument is unavailing as explained in roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 9th cir petitioners’ second argument is that ssd benefits are excludable under sec_104 it is well established that ssd benefits are includable in income under sec_86 and are not 2the stipulation of facts and the attached exhibits are incorporated herein by this reference excludable as workmen’s compensation benefits under sec_104 green v commissioner tcmemo_2006_39 affd 262_fedappx_790 9th cir or accident health insurance benefits under sec_104 seaver v commissioner tcmemo_2009_270 to reflect the foregoing decision will be entered for respondent
